Citation Nr: 0831067	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to May 1976.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin that granted service connection for tinnitus, 
evaluated as 10 percent disabling, effective from October 6, 
2003.  The veteran appealed for a higher rating for tinnitus 
in a notice of disagreement received in November 2005.


FINDING OF FACT

The veteran has recurrent bilateral tinnitus which has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was granted by rating 
decision dated in August 2004.  A 10 percent disability 
rating was assigned.  The veteran appeals for a higher rating 
for tinnitus.



Preliminary Considerations - Veterans Claims Assistance Act 
of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004).  The VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim. Wensch v. Principi, 15 Vet App 362 (2001); See also 38 
U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2008) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).


Law and Regulations; Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2008).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The Board has considered the veteran's contentions 
that he should be entitled to a higher evaluation because he 
has had tinnitus for many years prior to the establishment of 
service connection.  Regardless, however, a maximum 10 
percent rating is warranted under Diagnostic Code 6260.  No 
higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis, supra.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

The veteran has not raised the matter of his entitlement to 
an extraschedular rating.  His contentions have been limited 
to that discussed above, i.e., that he is entitled to a 
higher evaluation since he was not in receipt of compensation 
for the many previous years that he had tinnitus but had not 
established service connection.  Moreover, the veteran and 
his representative have not identified and the record does 
not show any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.





ORDER

An evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


